United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-50298
                         Conference Calendar



GILBERT TREVINO,

                                     Plaintiff-Appellant,

versus

LEWIS SAUNDERS; GLENN WOODARD, Sergeant;
DORTHEA COX; CHARLES BELL; JOHN VANDERWERFF,

                                     Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          USDC No. W-00-CV-14
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Gilbert Trevino, Texas prisoner # 647409, requests

permission to proceed in forma pauperis (IFP) on appeal from the

judgment rendered in favor of the defendants in his civil rights

suit.    He has not, however, addressed the merits of the district

court’s certification decision, see Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997), and has thus not shown that the

district court erred in certifying that an appeal would not be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50298
                                -2-

taken in good faith.   His motion for IFP is therefore DENIED, and

the APPEAL is DISMISSED AS FRIVOLOUS.     See id. at n.24; 5TH CIR.

R. 42.2.

     Trevino is warned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).        We

caution Trevino that once he accumulates three strikes, he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).   Trevino should review any pending appeals and

withdraw any that are frivolous.

     IFP DENIED; APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.